IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVLNNAH DIVISION

FRANK D. MONSEGUE, SR.,

Movant,

CASE NOS. CV416-02l
CR414-019

V.
UNITED STATES OF AMERICA,

Respondent.

~_,¢~_._»~_»~_/~_,V-_,-_,-._,

 

O R D E R

Before the Court is Movant Frank D. Monsegue,

 

for Reopening the Time to File an Appeal. (Doc. 155§31 In;Yi§;§mj
motion, Movant appears to request that the Court reopen the:§imei;
for him to file a direct appeal of his criminal sentence. According
to Movant, he did not receive a copy of the written judgment
entered on July 27, 2015, until “several months later” because he
was in transit shortly after his sentencing from August 22, 2015
until September 8, 2015. (§d; at l.) For the following reasons,
Movant’s motion must be DENIED.

After a careful review of Movant’s motion and the record in
this case, the Court concludes that Federal Rule of Appellate
Procedure 4 affords Movant no relief. First, Movant seeks relief
under the Federal Rule of Appellate Procedure 4(a)(6), which

provides for the reopening of time to file an appeal in a civil

 

l All citations are to Movant’s criminal docket at 4:14-cr-00019,
except where denoted otherwise.

case if the moving party did not receive notice “of the entry of
the judgment or order sought to be appealed within 21 days after
entry,” and “the motion is filed within 180 days after the judgment
or order is entered or within 14 days after the moving party
receives notice...whichever is earlier.” ;d; 4(a)(6)(A),(B). These
rules do not apply to an appeal of Movant's criminal judgment.
Even if these rules did apply, Movant clearly failed to file his
motion within the proscribed timelines, either within fourteen
days after receiving a copy of the judgment or, at the latest,
within 180 days after the entry of the judgment. The judgment was
entered on July 27, 2015, and this motion comes before the Court
on September 20, 2018.

Second, reviewing Movant’s motion under Federal Rule of
Appellate Procedure 4(b), which governs appeals in criminal cases,
provides Movant no relief. Federal Rule of Appellate Procedure
4(b)(l)(A) provides that a defendant must file a notice of appeal
within fourteen days after entry of the judgment. However, under
Rule 4(b)(4), the time to file a notice of appeal may be extended
upon a finding of excusable neglect or good cause “for a period
not to exceed 30 days from the expiration of the time otherwise
proscribed by this Rule 4(b).” Fed. R. App. P. 4(b)(4).

Movant stated that he was in transit from August 22, 2015
through September 8, 2015 and did not receive a copy of the

judgment until “several months later.” (Doc. 155.) However, Movant

has failed to explain why he has waited three years to seek a
direct appeal or otherwise establish excusable neglect or good
cause for his failure to timely file a direct appeal. Movant has
failed to establish sufficient reasons for seeking to appeal three
years after the entry of the judgment.

Further, Rule 4(b)(4) limits the extension of the time to
file an appeal to thirty days beyond Rule 4(b)’s fourteen-day
deadline. Movant’s time to appeal his criminal conviction expired
on August 10, 2015, fourteen days after entry of judgment on July
27, 2015. Had this deadline been extended, the extended deadline
would have ended on September 9, 2015. Rule 4(b) does not permit
this Court to extend the time to file a notice of appeal more than
thirty days past the deadline of August 10, 2015. §§e United States
v. Lopez, 562 F.Bd 1309, 1314 (llth Cir. 2009). As a result, the
Court lacks the power to reopen the time for Movant to file an
appeal. Accordingly, Movant’s Motion for Reopening the Time to
File an Appeal is DENIED.

rZ
SO ORDERED this £,"'day of October 2018.

for

WILLIAM T. MOORE, J
UNITED STATE`.S DISTRICT COURT
SOUTl-IERN DISTRICT OH` GEORGIA

